MONTGOMERY, Judge.
The Commonwealth of Kentucky, on relation of its Commissioner of Revenue, sued Búd Fitzgerald, doing business as Fitzgerald Brothers et al. to collect a motor fuel tax assessment, together with penalty and interest. The Commonwealth has appealed from a judgment dismissing its complaint as amended.
Appellant filed its brief on November 16, 1962, with appropriate notice. Appellees have failed to file a brief. Pursuant to RCA 1.260(c) (2), the failure of appellees to file a brief is regarded as a confession of error, requiring a reversal. Appellant’s brief reasonably appears to sustain such action. On this record appellant is entitled to relief. W. R. Willett Lumber Co., Inc. v. Hall et al., Ky., 375 S.W.2d 266.
Judgment reversed.